DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on September 21, 2021.
Claims 1-20 and 31 are cancelled.
Claims 21-30 and 32-38 are pending.
Claims 21-30 and 32-38 are examined.
This Office Action is given Paper No. 20211209 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 21-30 and 32-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park (US 2013/0124339) in view of Dapkus et al. (US 8,850,219).

Claims 21, 33
Park discloses:
a data storage device (memory, see [0108, 0111]) storing instructions for protecting consumer privacy in the online data element distribution environment; and
a processor (processor, see [0108, 0110]) configured to execute the instructions to perform a method including: 
receiving, at a publisher device (publisher, see [0035], figure 7), a request (request, see [0035]) from a browser (browser, see [0035]) for a webpage along with a unique browser identifier (unique identifier, see [0035]);
providing, from the publisher device to the browser, a first portion of the webpage (web page, see [0035]) that is locally available;
providing, from the publisher device to at least one data element distribution entity (advertiser, see [0034]), the unique browser identifier (unique identifier, see [0035]), wherein the at least one data element distribution entity determines a data element (advertisements, creatives, see [0034-0035]) based, at least in part, on the unique browser identifier;
receiving, at the publisher device from the at least one data element distribution entity, the determined data element (advertisements, creatives, see [0035]) from the at least one data element distribution entity;
providing, from the publisher device to the browser, the received data element as a second portion of the webpage (creative of advertisement is provided for display on web page at certain position, see [0035]).
Park does not disclose:
a unique browser identifier;
replacing… publisher.
Dapkus teaches:
a unique browser identifier (browser session identifier, see claim 1);
replacing, by the publisher device, code of the webpage such that the code that would normally instruct the browser to communicate with one or more third party providers will instead direct communication to the publisher (encrypted security token inserted into the web page, see C12 L51-57).
Park discloses receiving a webpage request with an identifier, providing a first portion of a webpage, and providing a second portion of a webpage with a data element determined by the identifier. While Park discloses an identifier, Park does not explicitly disclose a browser identifier, but Dapkus does. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the browser 
Park does not disclose replacing code of the webpage, but Dakus does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the providing multiple creatives for contextual advertising of Park with the replaced code of Dakus because 1) a need exists for providing related advertisements (see Park [0004]); and 2) a need exists for cloud computing services that have increased network speeds and decreased network latency (see Dapkus C1 L43-55). Replacing code of the webpage by inserting a security token will assist in faster network speeds.

Claims 22, 34
Furthermore, Park discloses:
providing non-linked data (content of web page based on keywords and content, see [0035]) to the at least one data element distribution entity, wherein the at least one data element distribution entity further determines the data element based, at least in part, on the non-linked data.

Claims 23, 28, 35
Furthermore, Park discloses:
the non-linked data comprises data that is not linkable to a specific browser or a specific user (content of web page based on keywords and content, see [0035]).

Claims 24, 36
Furthermore, Park discloses:
providing the unique browser identifier to the at least one data element distribution entity further comprises providing the unique browser identifier to a data exchange (advertisement system, see [0045, 0051]), 
wherein the data exchange provides non-linked data (content and keywords, see [0035, 0046, 0049]) and data (e.g. size of advertisement slot, media types, user fits gender/age, see [0046, 0048]) associated with the unique browser  identifier to the at least one data element distribution entity (advertisers, see [0051]), and 
wherein the at least one data element distribution entity further determines the data element based, at least in part, on the data associated with the unique browser identifier.

Claims 25, 37
Furthermore, Park discloses:
wherein the method further includes:
receiving a second request (request second web page, see [0036]) for a webpage along with a second unique browser identifier (unique identifier, see [0028]) from the browser;
providing the second unique browser identifier to the at least one data element distribution entity (advertiser, see [0036]), wherein the first unique browser 
Furthermore, Dapkus teaches:
the unique browser identifier is a first unique browser identifier (first browser session identifier, see claim 1).

Claims 26, 38
Furthermore, Park discloses:
providing the unique browser identifier to the at least one data element distribution entity further comprises removing data from the request which can be linked to a specific browser or a specific user (anonymization of user data, separation of identity data from other data, see [0083]), with the exception of the unique browser identifier, and providing the request to the at least one data element distribution entity.

Claim 27
Park discloses:
sending, from a browser (browser, see [0035]), a request (request, see [0035]) to a publisher device (publisher, see [0035], figure 7) for a webpage along with a unique browser identifier (unique identifier, see [0035]) and non-linked data (content of web page based on keywords and content, see [0035]);
receiving, from the publisher device, a first portion of the webpage (web page, see [0035]);
receiving, from the publisher device, a second portion of the webpage (creative of advertisement is provided for display on web page at certain position, see [0035]) including a data element (advertisements, creatives, see [0035]), wherein the data element was determined based, at least in part, on the unique browser identifier (unique identifier, see [0035]) and the non-linked data (content of web page based on keywords and content, see [0035]) sent from the browser.
Park does not disclose:
a unique browser identifier;
the webpage… publisher.
Dapkus teaches:
a unique browser identifier (browser session identifier, see claim 1);
the webpage comprising code that has been replaced, by the publisher device, to instruct the browser to not communicate with one or more third party providers, but instead direct communication to the publisher (encrypted security token inserted into the web page, see C12 L51-57).
Park discloses receiving a webpage request with an identifier, providing a first portion of a webpage, and providing a second portion of a webpage with a data element determined by the identifier. While Park discloses an identifier, Park does not explicitly disclose a browser identifier, but Dapkus does. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element 
Park does not disclose replacing code of the webpage, but Dakus does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the providing multiple creatives for contextual advertising of Park with the replaced code of Dakus because 1) a need exists for providing related advertisements (see Park [0004]); and 2) a need exists for cloud computing services that have increased network speeds and decreased network latency (see Dapkus C1 L43-55). Replacing code of the webpage by inserting a security token will assist in faster network speeds.

Claim 29
Furthermore, Dapkus teaches:
in response receiving a modify request, causing the unique browser identifier to be modified (first browser session identifier is modified, see claim 8).

Claim 30
Furthermore, Dapkus teaches:
in response to receiving the modify request, causing at least one additional unique browser identifier (second browser session identifier, see claim 1) in at least one additional browser to be modified (modified, see claim 8).


Furthermore, Dapkus teaches:
in response to receiving the modify request, causing the at least one additional unique browser identifier (second browser session identifier, see claim 1) in at least one additional browser on at least one additional device (e.g. mobile phone, laptop, work station, see C20 L62-67, figure 9) to be modified (modified, see claim 8).

Response to Arguments 
103 arguments
Applicant argues that the prior art does not teach the new amendments, but makes no specific arguments.
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621